Citation Nr: 1645126	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO. 13-20 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II. 

2. Entitlement to service connection for an acquired psychiatric disorder, to include an adjustment disorder with mixed anxiety and depression and posttraumatic stress disorder (PTSD). 

3. Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss since November 6, 2012. 

4. Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Nancy Lavranchuk, Agent


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to November 1955 and from January 1956 to July 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2012, September 2013, and September 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana. 

The RO denied the claim for service connection for diabetes mellitus, type II, in an April 2002 rating decision. As relevant service treatment records have been added to the claims file in July 2012 and November 2012, the application for benefits is considered as an original claim, and not evaluated under the new and material evidence standard. A new decision on the merits is required. See 38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156(c)(1) (2015). 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of the Veteran's case should consider the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1. After affording the Veteran the benefit of the doubt, he was exposed to herbicides during his active duty service in Thailand during the Vietnam War era.

2. After affording the Veteran the benefit of the doubt, his adjustment disorder with mixed anxiety and depression is caused by and etiologically related to his service-connected disabilities. 

3. The Veteran's bilateral hearing loss was productive of a puretone threshold average of 80 decibels (dB) and speech recognition ability of 76 percent in the right ear and a puretone threshold average of 75 dB and speech recognition ability of 92 percent in the left ear, at worst.

4. After affording the Veteran the benefit of the doubt, his service-connected disabilities prevent him from securing or following gainful employment.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for diabetes mellitus, type II, have been met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2. The criteria for service connection for an adjustment disorder with mixed anxiety and depression have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310, 4.125 (2015).

3. The criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, DC 6100 (2015).

4. The criteria for entitlement to a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). Because the Veteran's claims for diabetes mellitus, type II, an acquired psychiatric disorder, and a TDIU are granted by this decision, any error related to the VCAA is harmless. See id.; see also Shinseki v. Sanders, 556 U.S. 396, 407 and 410 (2009).

VA's duty to notify was satisfied by a February 2013 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent record. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA and private medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The November 2014 and July 2015 VA examiners performed in-person audiological examinations and provided clear explanations in support of their opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). These VA examinations, as well as a September 2015 VA addendum medical opinion, are adequate to decide the Veteran's increased rating claim. 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review. 

Service Connection, Generally

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Service connection can be established through application of statutory presumptions, to include those diseases associated with exposure to certain herbicide agents, including Agent Orange. For the diseases listed in 38 C.F.R. § 3.309(e), including diabetes mellitus, type II, the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed. Section 3.303(e) provides that when exposure to herbicide agents is established during active duty, diseases associated with herbicide exposure that manifest at any date, however remote, after service are entitled to service connection, unless they are clearly attributable to causes unrelated to service ("intercurrent causes"). See 38 C.F.R. § 3.307(d). The diseases listed at 38 C.F.R. § 3.309(e) must become manifest to a degree of 10 percent or more at any time after service, except for certain diseases, which are required to have manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during the active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Diabetes Mellitus, Type II

The Veteran contends that his current diabetes disability was caused by service exposure to herbicides while stationed in Thailand.

A May 2000 letter from a private physician showed that the Veteran was diagnosed with diabetes mellitus, type II. Since then, numerous VA and private treatment records, including an August 2012 VA Agent Orange Program note and a July 2012 private progress note, show that the Veteran has a current diagnosis. Thus, the first element of service connection is met. 

Regarding the second element, namely, the existence of a disease or injury in service, the Veteran's service treatment records are silent as to treatment or complaints of diabetes symptoms while the Veteran was on active duty. In fact, the Veteran has not asserted that this disease began in service. Rather, he contends that his current disease is caused by his claimed in-service exposure to herbicides, including Agent Orange, while stationed in Thailand. 

The majority of service members in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases (RTAFBs) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang. If a veteran served on one of those air bases between February 28, 1961 and May 7, 1975 as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by his military occupational specialty (MOS), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis. VBA Manual M21-1, IV.ii.1.H.5.b.

The Veteran's service personnel records show that he was stationed in Japan from October 1952 to April 1954, in Alaska from September 1958 to September 1959, and at Udorn and Ubon RTAFBs, Thailand, from May 1966 to May 1967. His MOS was as an Aerospace Control and Warning System specialist. 

In October 2001, the Joint Services Records Research Center (JSRRC) indicated that it could not find records of herbicide exposure for the Veteran. Similarly, in a July 2012 memorandum, VA determined that it lacked sufficient information required to verify the Veteran's exposure to herbicides, including Agent Orange, in service because there was no evidence that he served as a security policeman, police security squadron member, security patrol dog handler, or otherwise served near the air base perimeter at Udorn RTAFB between May 1966 and May 1967. 
Additionally, January 2015 and July 2015 statements from the Air Force Historical Research Agency indicated that there are no records of the Veteran being exposed to commercial-grade herbicides at Udorn or Ubon RTAFBs. 

In numerous statements beginning in August 2001, the Veteran has consistently stated that he was stationed at Udorn and Ubon RTAFBs between May 1966 and May 1967. In November 2012, the Veteran stated that he frequently worked on a radar control facility located at the northern end and outside of the Ubon base. He submitted pictures of the base and a service personnel record that discussed his MOS duties. He also asserted that his company detachment was located and housed near the perimeter fence at the north end of the Ubon base during his stay there between June 1966 and October 1966. He made similar contentions in July 2013 and June 2014. 

Affording him the benefit of the doubt, the Board finds that Veteran was exposed to herbicides while serving in Thailand during the Vietnam War. Specifically, while the Veteran's MOS was not that of a security policeman, security patrol dog handler, or a member of a security police squadron, he has submitted evidence indicated that his squadron was located near the air base perimeter at Ubon and that he frequently went outside the base's perimeter to aid in the construction of a radar control facility. The Veteran's credible statements are consistent with the places, duties, and circumstances of his military service. 

Accordingly, after applying the benefit of the doubt doctrine, the evidence is in equipoise in showing that service connection for diabetes mellitus, type II, is warranted. Thus, the Veteran's claim is granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that he has a current acquired psychiatric disorder that is caused by or otherwise related to his service-connected disabilities. Because the Board can adjudicate this claim based on secondary service connection, it need not analyze this claim on a direct basis below.

Regarding the first element of secondary service connection, the Veteran was diagnosed with an adjustment disorder with mixed anxiety and depression during a February 2014 VA examination, but the examiner specifically did not diagnose the Veteran with PTSD. Moreover, a private physician confirmed the adjustment disorder diagnosis in a September 2015 letter. 

However, a January 2016 VA examiner determined that the Veteran did not have an active mental health disorder during the examination, even though he was previously diagnosed with a mental disorder. This examiner noted that the Veteran has never had mental health treatment and that he reported subclinical symptoms of depression during the January 2016 examination. The examiner also noted that symptoms of depression waxed and waned with particular circumstances in the Veteran's life, which included instances where the Veteran's symptoms were minimal or non-existent. The examiner specifically determined that the Veteran does not meet the criteria for a PTSD diagnosis. 

Although the January 2016 VA examiner did not diagnose the Veteran with an active mental health disorder, the February 2014 VA examiner and the September 2015 private doctor diagnosed the Veteran with an adjustment disorder with mixed anxiety and depression. Thus, there was a diagnosis of an acquired psychiatric disorder during the appeal period. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim). Accordingly, the first element of secondary service connection is met. 

Regarding the second element, the Veteran receives VA compensation benefits for degenerative disc disease (DDD) of the lumbar spine, right lower extremity radiculopathy, bilateral hearing loss, tinnitus, a neurogenic bladder, a left ankle sprain and left calf muscle injury, residuals of a hemorrhoidectomy, residuals of a left leg cyst excision, chin rash, and erectile dysfunction. Apart from the Veteran's statements, which attribute his current psychiatric disorder to his service-connected disabilities, two medical professionals have provided opinions regarding the etiological relationship between the Veteran's adjustment disorder and his service-connected disabilities. In a September 2015 letter, a private doctor opined that the Veteran's adjustment disorder with mixed anxiety and depression is related to his neurogenic bladder, DDD of the lumber spine, radiculopathy of the right leg, left ankle sprain with muscle injury to the left calf, and bilateral hearing loss. Contrarily, the January 2016 VA examiner opined that the Veteran's current mental health disorder was not proximately due to, caused by, or the result of his multiple service-connected physical disabilities because the Veteran did not have a current mental health disorder during the examination. 

Affording the Veteran the benefit of the doubt, the Board finds that his adjustment disorder with mixed anxiety and depression is caused by and etiologically related to his service-connected disabilities. Specifically, the September 2015 opinion from a private doctor is probative as to the etiology of the Veteran's current disorder. However, the probative value of the January 2016 VA examiner's opinion is diminished because the examiner based his opinion on the fact that the Veteran did not have a mental health disorder during the examination, which the Board has addressed above. Thus, the claims file contains one medical opinion attributing the Veteran's acquired psychiatric disorder with his service-connected disabilities, and no probative medical evidence indicating otherwise.

Accordingly, after applying the benefit of the doubt doctrine, the evidence is at least in equipoise in showing that service connection for an adjustment disorder with mixed anxiety and depression is warranted. Thus, the Veteran's claim is granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

The Board expresses no opinion regarding the severity of the disability. The Agency of Original Jurisdiction (AOJ) will assign an appropriate disability rating on receipt of this decision, based on applicable regulation. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).


Increased Rating for Bilateral Hearing Loss

In November 2012, the Veteran asserted that his bilateral hearing loss disability had worsened and that should be rated higher than the currently-assigned 10 percent disability rating. 

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10 (2015). The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Diagnostic Codes (DCs) are assigned by the rating officials to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7 (2015). Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2015).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

Hearing loss is evaluated under 38 C.F.R. § 4.85, DC 6100 using a mechanical formula. Disability ratings for service-connected hearing loss range from noncompensable to 100 percent and are determined by inserting numbers, which are assigned based on the results of audiometric evaluations, into Table VI in DC 6100. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). The Schedule establishes eleven auditory acuity levels that range from Level I (essentially normal hearing acuity) to Level XI (profound deafness). Id. The level of auditory acuity is based on the average puretone threshold (derived from the results of puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second) and organic impairment of hearing acuity (measured by controlled speech discrimination tests). See 38 C.F.R. § 4.85, Table VI. The columns in Table VI represent nine categories of dB loss as measured by puretone threshold averages. The rows in Table VI represent nine categories of organic impairment of hearing acuity as measured by speech discrimination tests. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the column that represents the relevant puretone threshold average with the row that represents the relevant speech discrimination test result. Id.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the row that corresponds to the numeric designation for the ear with better hearing acuity (as determined by Table VI) and the column that corresponds to the numeric designation level for the ear with the poorer hearing acuity (as determined by Table VI). For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent. See id.

The claims file contains a May 2014 private audiological examination report, which showed that the Veteran's puretone thresholds, in dB, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
80
90
100
78
LEFT
40
75
90
95
75

Speech discrimination tests revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear. However, there is no indication in the audiological examination report that the evaluator used the Maryland CNC word list to test the Veteran's speech discrimination. The Veteran reported that he had difficulty hearing television sounds, family members, and in background noise. The audiologist ordered two hearing aids and a television adaptor for the Veteran. 

In June 2014, the Veteran underwent a VA audiological examination, which showed that the Veteran's puretone thresholds, in dB, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
75
100
100
79
LEFT
35
65
100
95
74

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 72 percent in the right ear and 76 percent in the left ear. However, the examiner noted that the Veteran's speech discrimination scores were not appropriate to rate his hearing loss because the hearing loss exceeded the output limits for speech testing. The Veteran complained of having to face the speaker to understand conversation even with his hearing aids. 

Similarly, the Veteran underwent another VA audiological examination with the same examiner in October 2014, which showed that the Veteran's puretone thresholds, in dB, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
75
100
100
79
LEFT
40
70
100
95
76

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 52 percent in both ears. However, the examiner again noted that the Veteran's speech discrimination scores were not appropriate to rate his hearing loss because the hearing loss exceeded the output limits for speech testing. The Veteran again complained of having to face the speaker to understand conversation. 

In November 2014, the Veteran underwent another VA audiological examination, which showed that the Veteran's puretone thresholds, in dB, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
75
100
100
79
LEFT
45
65
95
95
75

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear. The examiner noted that the Veteran's speech discrimination scores were appropriate to rate his hearing loss. The Veteran stated that his hearing loss effected his ordinary conditions of daily life, including his ability to work, because he had difficulty understanding speech, especially in noisy surroundings. 

The Veteran underwent a VA audiological examination in July 2015, which showed that the Veteran's puretone thresholds, in dB, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
80
105
100
80
LEFT
35
70
100
95
75

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 76 percent in the right ear and 92 percent in the left ear. The examiner did not note whether the Veteran's speech discrimination scores were appropriate to rate his hearing loss. The Veteran stated that his hearing loss effected his ordinary conditions of daily life, including his ability to work, because he could not understand his wife. 

In a September 2015 VA addendum medical opinion, a VA audiologist explained that the speech discrimination scores from the June 2014 and October 2014 VA examinations were not adequate. This examiner explained that the June 2014 and October 2014 audiologist could not adequately measure the Veteran's hearing loss because the 100 dB level, which is required by the VA testing protocols, was outside of the range of the audiometer she used. 

Therefore, the Board shall not consider the June 2014 and October 2014 VA examination reports in assigning an appropriate disability rating for the Veteran's bilateral hearing loss because these reports do not accurately reflect the Veteran's disability picture. Furthermore, there is no indication in the May 2014 private audiological report that the audiologist used the Maryland CNC word list to test the Veteran's speech discrimination; thus, this evaluation is also not appropriate to rate the Veteran's disability. Although the July 2015 VA examiner did not note whether the Veteran's speech discrimination scores were appropriate to rate his hearing loss, after resolving all doubt in the Veteran's favor, the Board shall consider this report in assigning the appropriate rating for the Veteran's disability. 

As noted above, Table VI in 38 C.F.R. § 4.85 combines the puretone average and the speech recognition scores to produce a numeric designation for each ear, which is inserted into Table VII in 38 C.F.R. § 4.85 to determine the correct disability level. Because the right ear had a puretone average of 79 dB and a speech recognition score of 94 percent during the November 2014 VA examination, it receives a designation of II. See id. Because the left ear had a puretone average of 75 dB and a speech recognition score of 96 percent, it also receives a designation of II. See id. The intersection of designations II and II on Table VII establishes that the Veteran's hearing loss is entitled to a noncompensable rating. See 38 C.F.R. § 4.85, DC 6100.

Similarly, because the right ear had a puretone average of 80 dB and a speech recognition score of 76 percent during the July 2015 VA examination, it receives a designation of V. See id. Because the left ear had a puretone average of 75 dB and a speech recognition score of 92 percent, it receives a designation of II. See id. The intersection of column II for the better ear and row V for the poorer ear on Table VII establishes that the Veteran's hearing loss is entitled to a 10 percent disability rating. See 38 C.F.R. § 4.85, DC 6100.

VA regulations include two provisions for evaluating claimants with certain patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § 4.85 due to the limitations of speech discrimination tests. The provisions account for a hearing impairment that becomes extreme in the presence of any environmental noise and that cannot always be accurately measured by a speech discrimination test conducted in a quiet room with amplification of sound. See id. Based on the puretone thresholds recorded in the November 2014 and July 2015 VA examination reports, the provisions located in 38 C.F.R. § 4.86 (2015) do not apply. 

The preponderance of the evidence is against the claim for a higher rating for hearing loss. The impairment associated with this disability is contemplated by the rating criteria, which consider the average impairment resulting from a service-connected disability. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Absent audiometric and speech discrimination scores showing that the Veteran's hearing loss disability meets the Schedular criteria for a compensable rating, his reported functional impairment does not warrant a higher rating than is already assigned. See 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. at 349. Thus, the benefit-of-the-doubt rule does not apply, and entitlements to a disability rating in excess of 10 percent for bilateral haring loss since November 6, 2012 is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55 (1990).

Extraschedular Considerations

The Board has considered whether the evaluation of the Veteran's bilateral hearing loss disability should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court of Appeals for Veterans Claims (Court) held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's bilateral hearing loss disability and the applicable rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). This disability resulted in decreased hearing acuity, including having difficulty hearing conversation and television noise. The Veteran does not report any symptoms associated with this disability that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular ratings. See 38 C.F.R. §§ 4.85, 4.86, DC 6100; see also Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.

Moreover, the record does not suggest that the collective or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria for the bilateral hearing loss disability. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered all of the service-connected disabilities in concluding that referral for consideration on an extraschedular basis is not warranted.

TDIU

In November 2012, the Veteran filed a claim for entitlement to a TDIU. 

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

38 C.F.R. § 4.16(a) establishes that the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2015). The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted. See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

Taking into consideration the Board's decision above, the Veteran receives VA compensation for DDD of the lumbar spine, right lower extremity radiculopathy, bilateral hearing loss, tinnitus, a neurogenic bladder disability, left ankle sprain and left calf muscle injury, residuals of a hemorrhoidectomy, residuals of a cyst excision on the left leg, chin rash, erectile dysfunction, an adjustment disorder with anxiety and depression, and diabetes mellitus, type II. The combined rating for these disabilities is at least 70. The neurogenic bladder disability, right lower extremity radiculopathy, and DDD of the lumbar spine are considered one disability because they stem from a common etiology and are rated above 40 percent. The Veteran meets the percentage threshold set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis. Thus, the remaining question to be answered is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

In a March 2013 application for increased compensation based on unemployability, the Veteran stated that he finished two years of college. He also attended a tax preparation seminar in 1988, and was a certified tax agent. He reported that he was a franchise owner of a tax return preparation firm from 1974 to 1992, but he became too disabled to work full time in January 2011. 

In a March 2016 statement, the Veteran contended that he had not prepared tax returns since 1988. He asserted that his bladder disability caused him to use the restroom more frequently and for longer periods of time, which effected his ability to function in a work environment. He alleged that the combined effect of all of his service-connected disabilities interfered with his ability to maintain gainful employment. 

In addition to the lay assertions, some medical evidence also indicates that his service-connected disabilities have an impact on his ability to work. Specifically, a February 2014 VA examiner noted that the Veteran's ankle disability and diabetes mellitus had an impact on his ability to work. A June 2014 VA examination for the Veteran's bilateral hearing loss also noted that this disability effected his ability to work because he had to face the speaker to understand conversation. An October 2014 VA examination showed that the Veteran's right lower extremity nerve disorder had an impact on his ability to walk, bend, lift, and carry items. An August 2015 VA examiner determined that the Veteran's back disability would cause minimal difficulty with bending, lifting, and carrying. 

Moreover, a Veteran's private doctor opined in a September 2015 statement that the Veteran's service-connected neurogenic bladder disability, DDD of the lumbar spine, right leg radiculopathy, left ankle sprain with a left calf muscle injury, and bilateral hearing loss were keeping him from maintaining gainful employment. Furthermore, the doctor indicated that these disabilities would not improve in the near future. 

Similarly, in an October 2015 letter, another private doctor opined that several disorders make it extremely difficult for the Veteran to remain on a job on a regular basis. The doctor explained that the Veteran's urologic condition requires attention on a regular basis throughout the day, which would be compromised if he worked on a full-time basis. The doctor opined that the Veteran's bladder disability prevented him from working full time. 

Conversely, July 2012 and October 2014 VA examiners concluded that the Veteran's back disability did not effect his ability to work. A July 2015 VA examiner determined that the Veteran's hearing loss allowed the Veteran to perform sedentary and non-sedentary tasks, but that it would affect his ability to concentrate, interact, and communicate with co-workers and customers, especially in the presence of noise. August 2015 VA examiners determined that the Veteran's bladder, left ankle and calf, and skin disabilities did not effect his ability to work. Similarly, in a January 2016 VA addendum medical opinion, an examiner analyzed the impact of each service-connected disability separately on the Veteran's ability to work; however, this examiner did not consider the collective impact of these disabilities on the Veteran's ability to secure and maintain gainful employment. 

The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator. See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"). Furthermore, apart from the September 2015 and October 2015 statements from private doctors, the discussions of the Veteran's employability were limited only to one service-connected disability at a time. The VA examiners did not consider the collective impact of all of the Veteran's service-connected disabilities on his ability to secure or follow gainful employment. 

Upon review of all lay and medical evidence, and after affording the Veteran the benefit of the doubt, the Board finds that his service-connected disabilities prevent him from securing or following gainful employment. Specifically, the record indicates that he has not worked in the tax services industry since 1992; thus, his ability to be employed in that field is limited. The Veteran's statements regarding the severity of his urologic and musculoskeletal symptoms are highly probative evidence as to his ability to work in a physically-intensive work environment. He asserts that the combined effect of all of his service-connected disabilities prevents him from working and the evidence shows that he has not worked since 2011. It is significant that the claims file does not contain an opinion that has considered the impact of all of his service-connected disabilities, including his acquired psychiatric disorder and diabetes mellitus, type II, on his ability to work. 

Given these reasons, and after resolving all doubt in the Veteran's favor, the Board finds that his service-connected disabilities prevent him from being able to secure or follow gainful employment. Thus, the TDIU claim is granted. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

(ORDER ON NEXT PAGE)



ORDER

Service connection for diabetes mellitus, type II, is granted.

Service connection for an adjustment disorder with mixed anxiety and depression is granted. 

A disability rating in excess of 10 percent for bilateral hearing loss since November 6, 2012 is denied.

A TDIU is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


